department of the treasury internal_revenue_service washington d c date cc dom it a uilc number release date internal_revenue_service national_office service_center advice memorandum for assistant district_counsel kansas-missouri cc msr ksm kcy attn dale p kensinger from subject acting assistant chief_counsel income_tax accounting cc dom it a significant service_center advice regarding the increase of the failure to pay penalty under sec_6651 this memorandum is in response to your request for significant service_center advice dated date your request involves an issue regarding when the failure to pay penalty under sec_6651 of the internal_revenue_code increases from percent to percent per month you asked us to address this issue in light of the recent enactment of sec_6330 which provides a 30-day period to request a hearing prior to levy although you conclude that the period in sec_6651 is applicable you express reservations about possible inconsistencies between the period in sec_6651 and the period in sec_6330 and sec_6331 for the reasons discussed below we generally agree with your conclusion but we do not share your concern about the inconsistencies of the different periods issue when does the failure to pay penalty increase from percent to percent under sec_6651 of the code conclusion the failure to pay penalty increase from percent to percent under sec_6651 of the code at the beginning of the month following the day which is days after the date on which the service issues a notice under sec_6331 or the day on which notice_and_demand for immediate payment is given under the last sentence of sec_6331 discussion sec_6651 of the code imposes a penalty for failure to pay the amount shown as tax on the return on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment the amount of the penalty is percent of the amount of unpaid tax if the failure is for not more than one month with an additional percent for each additional month or fraction thereof during which the failure continues not exceeding percent in the aggregate sec_6651 of the code provides that the penalty under sec_6651 will increase to percent if notice under sec_6331 or sec_6331 is given under sec_6651 the increased rate begins at the start of the month after the earlier of the day which is days after the date on which notice is given under sec_6331 or the day on which notice_and_demand for immediate payment is given under the last sentence of sec_6331 sec_6330 was added to the code by sec_3401 of the internal revenue restructuring and reform act of rra publaw_105_206 112_stat_685 and provides that no levy shall be issued prior to notification of the right to a hearing this notice must be given not less than days prior to the levy this provision is effective for collection actions initiated after date sec_6331 of the code generally provides rules for levy and distraint the last sentence of sec_6331 provides that in a jeopardy situation notice_and_demand for immediate payment may be made and collection by levy is lawful without regard to the period of days provided under sec_6331 sec_6331 of the code provides that days prior to any levy the service must provide notice to the taxpayer of the service’s intent to make such levy prior to date notice_of_intent_to_levy was only required days before issuance of a levy see a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3044 as stated above except in a jeopardy situation sec_6651 of the code provides that the failure to pay penalty is increased the beginning of the month after the day which is days from the date the notice_of_intent_to_levy under sec_6331 is given this 10-day period allows the taxpayer the opportunity to pay the outstanding liability before the penalty increases to percent in contrast under sec_6331 the taxpayer ha sec_30 days from the date of a notice_of_intent_to_levy to pay the outstanding liability before a levy may occur additionally under sec_6330 the taxpayer may seek a hearing during this 30-day period you raise the question regarding whether the percent increased rate for the failure to pay penalty should begin after the 10-day period in sec_6651 or after the 30-day period in sec_6331 and sec_6330 we conclude that congress did not intend that the 30-day period under sec_6331 or sec_6330 affect when the increased failure to pay penalty begins as provided under sec_6651 we base this conclusion on the following three reasons each provision has a different purpose prior congressional action has not amended sec_6651 and the periods under sec_6651 and sec_6331 have always differed first the purpose of the increase in the failure to pay penalty is different from the purpose of the 30-day period in sec_6330 and sec_6331 the purpose of sec_6651 is to compensate the government for the increased cost of collection the legislative_history states that when the cycle of mailings is completed and the tax has not yet been paid the irs must switch to methods of collecting the tax that generally are much more expensive such as telephoning or visiting the taxpayer it is at this point when notice under sec_6331 is sent that the penalty will be increased to percent per month see h_r rep no pincite however the purpose of the 30-day periods under sec_6330 and sec_6331 is different from the purpose of the period under sec_6651 the purpose of the notice and the 30-day period under sec_6330 is to provide protection to taxpayers by providing a meaningful hearing before the service deprives them of their property see s rep no pincite the purpose of the 30-day period under sec_6331 is to provide adequate time between the date of the notice and the date that levy can be made so that the taxpayer can take appropriate action as provided in the notice see s rep no pincite the purpose of the notice under sec_6331 is to provide a description of code provisions and administrative procedures and appeals applicable to specific aspects of collection as well as a description of the alternatives available to taxpayers that may prevent a levy on taxpayers’ property id thus while the purpose of sec_6330 and sec_6331 is to provide the taxpayer with proper notice of available actions that can be taken prior to levy the purpose of sec_6651 is to compensate the government for the increased cost of collection second even when both sec_6331 and sec_6651 referred to a 10-day period the date that the failure to pay penalty increased and the date that levies could be issued were not concurrent for levies issued before date sec_6331 provided that the service could not levy until days after providing notice_of_intent_to_levy during this time sec_6651 provided that the failure to pay penalty would be increased from the beginning of the month after the day days from the issuance of the notice_of_intent_to_levy see h_r conf_rep no ii-779 although both periods were days long the increased failure to pay penalty did not begin to run until the month that began days after the notice was sent for example if the notice was sent on the first day of a month the increased penalty would not begin to run until the first day of the following month which could be a full to days depending on the month after the notice was sent in contrast the service could levy immediately on the 11th day after the sec_6331 notice was sent regardless of the day of the month on which the notice was sent third congress changed the 10-day period to days for sec_6331 in and added sec_6330 in in both cases congress did not amend the time period in sec_6651 therefore it appears that congress intended to have different time periods for when the penalty is increased and when the service may levy accordingly we conclude that the 10-day period in sec_6651 is applicable despite the fact that sec_6330 and sec_6331 refer to a 30-day period as you stated in your memorandum there is no basis for avoiding the literal application of sec_6651 thus we agree with your conclusion that the service should continue to increase the failure to pay penalty from percent to percent beginning the month after the day which is days after the service has issued a notice under sec_6331 if you have any questions or comments regarding this reply please contact brad taylor at heather c maloy by rochelle l hodes senior technician reviewer cc dom it a
